Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 12/5/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Inventions I to V are related as apparatus with different temperature devices/controllers and product made and Species A and B are mutually exclusive embodiments and require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Examiner interviewed with Applicant’s Attorney and Applicant agree to elected group III and specie A without traverse (see also interview summary filed on 12/21/21). 
During the interview on 3/11/22, Applicant also indicated the claims 9 and 11 are shown in Fig 8B which is another non-elected embodiment. Therefore, Examiner will withdraw claims 9, 11 and associated dependents (10, 12, 21-35). 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saravis (20180307284 A1) in view of Gong (20150261268 A1).
Regarding claim 1, Saravis disclosed A mobile device case configured to removably connect to a mobile device (abstract; fig 1-47), the mobile device case comprising: a housing (at least fig 1-3); a plurality of individually controllable temperature control devices positioned at least partly within the housing (at least fig 2-3; paragraph [007]-[011]), the plurality of individually controllable temperature control devices configured to conductively control temperature of different respective sections (at last fig 6) of an exterior of the mobile device; and a controller configured to individually control the plurality of individually controllable temperature control devices (at least fig 2-3; paragraph [007]-[011]). 
individually controllable”; the controller is configured to individually control the plurality of individually controllable temperature control devices.
Gong teaches a controller is configured to individually control the plurality of individually controllable temperature control devices (paragraph [39]-[41]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a controller is configured to individually control the plurality of individually controllable temperature control devices) and modify to previous discussed structure (modified to the controller and the plurality of controllable temperature control devices) so as to further remove the heat more efficiently and/or save the power by individually control the temperature control devices for the modified structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841